Citation Nr: 0208356	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  94-49 939	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1.  Entitlement to a compensable rating for postoperative 
residuals of a ventral hernia for the period from June 10, 
1987, to December 4, 2001. 

2.  Entitlement to a rating in excess of 10 percent for 
postoperative residuals of a ventral hernia for the period 
beginning December 5, 2001. 


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from June 1973 to July 
1977.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Winston Salem, North Carolina, (hereinafter RO).  
The case was most recently remanded to the RO for development 
by the Board in March 2000, and the Board concludes that 
sufficient development has been accomplished to equitably 
adjudicate the issues on appeal.  In February 1997, a hearing 
was held before the Board Member signing this document, who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 2001).  

The issues have been listed on the title page to reflect the 
fact that subsequent to the March 2000 remand, the RO 
increased the rating for residuals of a ventral hernia to 10 
percent disabling effective from December 5, 2001.  Thus, 
there remains for consideration entitlement to a compensable 
rating for postoperative residuals of a ventral hernia for 
the period from June 10, 1987, to December 4, 2001, and 
entitlement to a rating in excess of 10 percent for this 
disability for the period beginning December 5, 2001.  AB v. 
Brown, 6 Vet. App. 35 (1993). 

Review of the claim file reveals a notice of disagreement 
with respect to issues that have not been addressed in a 
statement of the case, namely, whether new and material 
evidence has been presented to reopen claims for service 
connection for narcolepsy and residuals of a brain injury, as 
well as entitlement to a total disability rating for 
compensation based on individual unemployability.  See March 
2002 rating decision and May 2002 statement from the 
veteran's attorney.  The U.S. Court of Appeals for Veterans 
Claims held in Manlincon v. West, 12 Vet. App. 238 (1999), 
that, when a notice of disagreement is filed, the Board 
should remand, rather than refer, the issue to the RO for the 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  Accordingly, the issues of whether 
new and material evidence has been presented to reopen claims 
for service connection for narcolepsy and residuals of a 
brain injury and entitlement to a total disability rating for 
compensation based on individual unemployability will be 
addressed in the remand that follows this decision. 


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  Tenderness associated with scarring from a ventral hernia 
was objectively shown upon VA examination of December 5, 
2001; no clinical report dated prior to this examination and 
after June 10, 1987, showed objective evidence of such 
tenderness.  

3.  Residuals of a ventral hernia are not shown to be so 
severe as to be not well supported by a belt under ordinary 
conditions or to result in weakening of the abdominal wall 
and the need for a supporting belt. 

4.  There are no extraordinary factors associated with the 
service-connected residuals of a ventral hernia productive of 
an unusual disability picture such as to render application 
of the regular schedular provisions impractical.
 

CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for postoperative 
residuals of a ventral hernia for the period from June 10, 
1987, to December 4, 2001, are not met. 38 U.S.C.A. §§ 1155, 
5110(a) (West 1991); 38 C.F.R. §§ 3.102, 3.321, 3.400(o), 
Part 4, 4.114, 4.118, Diagnostic Codes (DC) 7339, 7804 
(2001). 

2.  The criteria for a rating in excess of 10 percent for 
postoperative residuals of a ventral hernia for the period 
beginning December 5, 2001, are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.114, 4.118, 
DCs 7339, 7804 (2001). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds that the VA's duties, 
as set out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claims by rating action dated in December 
1992, statement of the case dated in January 1993, Board 
remands dated in March 1997 and March 2000, supplemental 
statements of the case dated in June 2000 and February 2002 
and by letter dated in June 2001 informing the veteran of the 
VCAA.  The Board concludes that the discussion therein 
adequately informed the veteran of the information and 
evidence needed to substantiate his claims, thereby meeting 
the notification requirements of the VCAA.  Thus, there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include VA examination reports dated through December 
2001, has been obtained by the RO, and there is no specific 
reference to any other pertinent records that need to be 
obtained.  As such, the Board finds that the development 
requirements of the VCAA have also been met.  

In the circumstances of this case, another remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted. 

II.  Facts/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Postoperative residuals of a massive ventral hernia 
manifested by persistent, severe diastasis of recti muscles 
or extensive diffuse destruction or weakening of muscular and 
fascial support of the abdominal wall so as to be inoperable 
warrants a 100 percent rating.  38 C.F.R. § 4.114, DC 7339.  
Large ventral hernias, not well supported by a belt under 
ordinary conditions, warrants a 40 percent rating.  Id.     
Small ventral hernias not well supported by a belt under 
ordinary conditions, or a healed ventral hernia or post-
operative wounds with weakening of abdominal wall and 
indication for a supporting belt warrants a 20 percent 
rating.  Id.  Postoperative wounds of a ventral hernia that 
are healed and result in no disability, with the use of a 
belt not indicated, warrant a noncompensable rating.  Id.  

Superficial scars that are tender and painful on objective 
demonstration warrant a 10 percent disability rating.  
38 C.F.R. § 4.118, DC 7804.  

With the above legal criteria in mind, the relevant facts 
will be briefly summarized.  During service, the veteran was 
treated for abdominal discomfort and an inflamed node in the 
region of the navel.  In June 1987, the veteran underwent 
surgical repair of a ventral hernia said to be in the same 
area of abdomen in which the veteran experienced discomfort 
during service.  Thereafter, a November 1989 Board decision 
granted service connection for postoperative residuals of a 
ventral or umbilical hernia, resolving all reasonable doubt 
in the veteran's favor by concluding that there was an 
etiologic relationship between an in-service disability and 
the surgery rendered in 1987.  This decision was effectuated 
by a January 1990 rating decision, which assigned a 
noncompensable rating under DC 7339.  

The additional evidence includes reports from surgical repair 
of a right inguinal hernia at a VA medical facility in 
September 1992.  At a February 1997 hearing, the veteran 
stated that he still has pain and tenderness in the area of 
the surgery for his hernia.  He also testified that his 
ability to lift is restricted, thereby interfering with his 
ability to work. 

Additional evidence includes reports from an April 2000 VA 
examination, at which time the veteran stated that he had not 
had a recurrence of his ventral hernia.  He described the 
scarring from the surgery for his hernia as slightly tender, 
but denied any protuberance, herniation or pain associated 
with the his hernia.  The veteran also said that if he rubbed 
the area of the residual scarring, he felt a small "knot" 
around the area of the incision.  He stated that he had no 
upper or lower abdominal intestinal complaints and no nausea, 
vomiting or diarrhea attributable to the ventral hernia.  The 
veteran also stated that he takes no medication.  

Upon examination in April 2000, the veteran weighed 174 
pounds.  The residual scarring from the ventral hernia was 
described as being a very small thin, 4 cm long transverse 
incision that was well-healed without any herniation.  The 
scar tissue underlying the incision was intact with minimal 
nodularity.  The examination did not reveal any significant 
tenderness, swelling or redness in the scar.  The musculature 
involving the abdomen was completely intact with "very 
good" strength and a small diastasis recti.  It was 
indicated in the diagnosis that there was no evidence of 
herniation at that time, with minimal residuals.

At an October 2001 hearing, the veteran repeated his 
assertions that the scarring from the surgery was tender.  He 
stated the he has problems lifting objects that weigh 30 
pounds or more.  The veteran described the pain as "sort of 
a dull pinch" in the area of the sutures that occurs on 
average at least three time a day.  He also stated that he 
experiences a sharp pain at times that causes him to stop 
what he is doing.  The veteran testified that this pain was 
getting worse, and he stated that he takes pain medication. 

The veteran was most recently examined by VA in December 
2001, at which time the veteran asserted the he had not 
experienced a recurrence of his hernia since 1992.  He again 
described having pain in the area of his prior hernia, and he 
appeared to "equate" the service-connected ventral hernia 
with the 1992 right inguinal hernia.  The veteran indicated 
that he wears an abdominal binder at least three times a week 
because of pain and discomfort in the periumbilical area.  He 
again described having pain in his abdominal region with 
lifting heavy objects, and indicated that his inability to 
lift interfered with his ability to retain employment.  No 
recurrence of the hernia was described.  Upon physical 
examination, there was tenderness to palpation of the scar in 
the umbilicus region.  The veteran complained about slight 
tenderness to palpation over the upper quadrants of the 
abdomen.  There was no guarding or rebound tenderness and 
there was good bowel sounds in all four quadrants.  Good 
strength was again noted in the rectus muscles of the abdomen 
with a small diastasis recti noted supraumbilically.  The 
diagnosis was ventral hernia, status post ventral 
herniorrhaphy with no recurrence of herniation with residual 
pain. 

Following the December 2001 VA examination, a February 2002 
hearing officer's decision increased the rating for the 
postoperative residuals of a ventral hernia to 10 percent 
under DC 7339-7804 effective from the date of the December 
2001 VA examination, or December 5, 2001.  The basis for this 
decision was the conclusion that the first objective evidence 
of tender and painful scarring was demonstrated upon the 
December 5, 2001, VA examination.  

Applying the pertinent legal criteria to the facts summarized 
above, the Board first will first address the issue of 
entitlement to a compensable rating for postoperative 
residuals of a ventral hernia for the period from June 10, 
1987, to December 4, 2001.  In general, an increased rating 
cannot be assigned prior to the date that entitlement to the 
particular disability rating is shown.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o).  In this case, the RO 
correctly assigned December 5, 2001, as the effective date 
for the 10 percent rating, as entitlement to this rating was 
not shown prior the that date.  As indicated, the basis for 
this increase was the objective evidence of tender scarring 
shown upon VA examination of December 5, 2001.  Such 
objective evidence of tenderness was not shown upon VA 
examination in April 2000, or on any other clinical evidence 
of record dated or received during the period from June 10, 
1987, to December 4, 2001.  Accordingly, entitlement to a 
compensable rating for the period from June 10, 1987, to 
December 4, 2001, is not warranted.  38 C.F.R. §§ 3.400(o), 
4.118, DC 7804.   

Turning to the issue of entitlement to a rating in excess of 
10 percent for postoperative residuals of a ventral hernia 
for the period beginning December 5, 2001, the Board notes 
that the criteria for a rating in excess of 10 percent under 
38 C.F.R. § 4.114, DC 7339 cannot be assigned as it is not 
shown that the veteran currently suffers from a small ventral 
hernia that is not well supported by a belt under ordinary 
conditions, or a healed ventral hernia or post-operative 
wounds with weakening of abdominal wall and indication for a 
supporting belt.  The VA examinations cited above have not 
demonstrated an active hernia for many years, nor have they 
shown the clinical findings associated with a healed hernia 
required for increased compensation under DC 7339.  In this 
regard, no significant loss of muscular strength in the 
abdomen was shown.  The Board finds the objective evidence 
contained in these VA examination reports to be more 
probative than the written contentions and sworn testimony 
describing a level of disability that is more severe than has 
been objectively demonstrated.  See Francisco v. Brown, 7 
Vet. App. at 55 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Finally, review of the diagnostic codes 
pertaining to the rating of skin disabilities codified at 
38 C.F.R. § 4.118 reveals no provision which would warrant 
increased compensation for residual scarring, as no 
symptomatology other than tenderness associated with the 
scarring has been demonstrated. 

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected residuals of a ventral hernia is demonstrated, nor 
is there any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a compensable rating for postoperative 
residuals of a ventral hernia for the period from June 10, 
1987, to December 4, 2001, is denied. 

Entitlement to a rating in excess of 10 percent for 
postoperative residuals of a ventral hernia for the period 
beginning December 5, 2001, is denied.  


REMAND

By rating decision dated in March 2002, entitlement to a 
total disability rating based on individual unemployability 
was denied.  The rating board also found that new and 
material evidence had not been submitted to reopen claims for 
entitlement to service connection for residuals of a brain 
injury with headaches and blackouts and for narcolepsy, 
hypersomnolence.  As indicated in the Introduction, a notice 
of disagreement with this rating decision was received by VA 
in May 2002, but a statement of the case addressing the 
issues adjudicated in this decision has not been 
accomplished.  Accordingly, pursuant to Manlincon, 12 Vet. 
App. at 238, this case must be REMANDED for the following:

The RO should, to the extent any claim is 
not granted in full, issue a statement of 
the case with respect to the issues of 
whether new and material evidence has been 
submitted to reopen claims for entitlement 
to service connection for residuals of a 
brain injury with headaches and blackouts 
and for narcolepsy, hypersomnolence and 
entitlement to a total disability rating 
for compensation based on individual 
unemployability was denied.  In addition, 
the RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) with respect to these issues 
are fully complied with and satisfied.  
The veteran and his attorney are hereby 
notified that following the statement of 
the case concerning these issues, he must 
perfect a timely substantive appeal if he 
desires appellate review of any of these 
issues by the Board. 

If and only if a timely appeal of the issue of entitlement to 
a total disability rating for compensation based on 
individual unemployability or whether new and material 
evidence has been submitted to reopen claims for service 
connection for residuals of a brain injury with headaches and 
blackouts or for narcolepsy, hypersomnolence, is presented, 
the case should be returned to the Board for adjudication of 
any such issue.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

